Citation Nr: 0012482	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  97-29 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a right foot contusion.

2.  Entitlement to service connection for degenerative joint 
disease and arthritis, secondary to a right foot disability.

3.  Entitlement to service connection for a disability 
producing pain of the spine and neck, secondary to a right 
foot disability.

4.  Entitlement to service connection for left foot disorder, 
secondary to a right foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from September to October 
1947, April 1951 to April 1953 and again from December 1958 
to November 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.


FINDINGS OF FACT

1.  Service connection for residuals of a right foot 
contusion was denied by an unappealed final RO decision dated 
in August 1994.

2.  Evidence received since the August 1994 decision, when 
considered alone or in conjunction with all of the evidence 
of record, is new and probative of the issue at hand, and of 
such significance that it must be considered in order to 
fairly decide the merits of the claim.

3.  The veteran's degenerative joint disease, osteoarthritis, 
and calluses involving the right foot are not related to 
service

4.  The claims of entitlement to service connection for 
degenerative joint disease (DJD) and arthritis, a disability 
producing pain of the spine and neck, and a left foot 
disorder, each secondary to a right foot disability, are not 
plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  Evidence received since the August 1994 RO decision is 
new and material; the claim of entitlement to service 
connection for residuals of a right foot contusion is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

2.  A right foot disability was not incurred in or aggravated 
by active service, nor may arthritis of the right foot be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 5107 (West 1991); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (1999). 

3.  The claims of entitlement to service connection for DJD 
and arthritis, a disability producing pain of the spine and 
neck, and a left foot disorder, each secondary to a right 
foot disability, are not well grounded.  38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran served on active duty September to October 1947, 
April 1951 to April 1953, and from December 1958 to November 
1962.  The veteran is not claiming any disability related to 
the first or third periods of active duty.  It is well to 
note, however, that clinical evaluation of the appellant's 
feet in October 1962 revealed normal findings.  Service 
medical records (SMRs) from the second period of active duty 
reflect that the veteran was treated on October 11, 1952, for 
a contusion to the right middle foot, following a collision 
with another football player.  X-ray of the middle foot was 
reported as negative.  He was treated, and a notation was 
entered that he had "[n]o difficulties when walking."  A 
second entry, dated October 13, 1952, reported that the 
veteran was returned to duty after two days in quarters.  The 
entry specifically noted the veteran's stay in quarters as 
opposed to being hospitalized.  There was no mention of any 
type of cast being applied to the veteran's right foot or 
ankle.  The remainder of the SMRs for the second period of 
service are negative for any further complaints related to 
the injury, and an April 1953 separation examination made no 
reference to any right foot disorder.  A Report of Medical 
History completed by the veteran reported a football injury 
to his foot without any further comment.

Service medical records for the December 1958 to November 
1962 period are negative for complaints, or findings of a 
right foot disorder.  The veteran's entrance and separation 
examinations are negative for residuals of any 1952 injury.  
The December 1958 entrance physical examination did note that 
the veteran had moderate bilateral pes planus. 

The veteran originally filed a claim in November 1985, 
seeking service connection for, inter alia, residuals of a 
right foot injury in 1952.  Associated with the claims file 
at the time was a letter from James P. King, Jr., M. D., 
dated in December 1985.  Dr. King noted that the had been 
treating the veteran for severe DJD of the right foot since 
June 1985.  Dr. King made no reference as to the etiology of 
the DJD.  

The veteran was afforded a VA orthopedic examination in 
January 1986.  The report reflects that the examiner reviewed 
treatment records of the veteran that indicated treatment for 
right foot complaints beginning in 1984 and a history of 
injury to the right foot in service in the 1950's.  Physical 
examination resulted in a diagnosis of mild complaints of 
right foot [pain] but with apparently some severe problem in 
the foot.  A nexus opinion was not offered.

The veteran's claim was denied in February 1986.  He was 
notified of this action that same month.  The veteran failed 
to perfect an appeal of that decision.  Therefore, the 
February 1986 decision is final.  38 U.S.C.A. § 7105 (West 
1991).  Subsequent to that time, the veteran has attempted to 
reopen his claim on several occasions.  The latest final 
decision was in August 1994, with notice of the denial 
provided in January 1995.  The veteran again failed to 
perfect a timely appeal of the RO's action.  The August 1994 
RO decision is the latest final decision to deny the 
veteran's claim on any basis.  Accordingly, the claim may 
only be reopened and considered on the merits if new and 
material evidence has been submitted.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Elkins v. West, 12 Vet. 
App. 209, 219 (1999).  If new and material evidence has been 
presented, immediately upon reopening the claim VA must 
determine whether, based upon all the evidence of record in 
support of the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  If the claim is well grounded, VA may then 
proceed to evaluate the merits of the claim but only after 
ensuring that his duty to assist under 38 U.S.C.A. § 5107(b) 
has been filled.  Id.

Evidence of record at the time of the RO's August 1994 denial 
consisted of:  the veteran's SMRs; the letter from Dr. King; 
VA outpatient treatment records dated from June 1984 to March 
1991; VA examination reports dated in January 1986, July 
1990, and May 1994; treatment records from Lawton Indian 
Hospital for the period from April 1957 to June 1994; letter 
from Edwin Chappabitty, Jr., M. D., dated in July 1994; and 
statements from the veteran.  Based on this evidence, the RO 
denied the veteran's claim on the basis that the veteran's 
current right foot problems were not associated with the 
injury in service.

In December 1996, the veteran filed to reopen his claim for 
service connection for residuals of a right foot contusion.  
The Board notes that since the RO's August 1994 decision, the 
evidence added to the file includes:  (1) duplicate copies of 
service medical records, and Dr. Chappabitty's letter; (2) 
duplicate copy of May 1994 VA examination reports; (3) VA 
treatment records dated in December 1996 and September 1997; 
(4) letter from S. Michelle Hooper, dated in May 1998; (5) 
letters from Jose Collado, M. D., dated in October 1997 and 
December 1998; (6) VA examination report dated in December 
1998; (7) statements from the veteran; and, (8) hearing 
transcripts from RO hearing in May 1998 and video conference 
hearing in September 1999.

The duplicate copies of the service medical records, Dr. 
Chappabitty's letter and the May 1994 VA examination report 
are cumulative of evidence previously considered and are 
therefore not new.  The December 1996 and September 1997 VA 
treatment records are new to the record.  The December 1996 
entry reflects treatment provided to the veteran for 
complaints of right foot pain; however, it does not provide 
any new information to link the veteran's complaints to his 
injury in service.  The September 1997 entry is not related 
to the veteran's right foot claim as it pertains to treatment 
for diabetes.  Accordingly, the VA records are not material 
to an evaluation of the veteran's claim.

The letters from Dr. Collado are new.  The October 1997 
letter included clinical records that provided an assessment 
of the veteran's right foot complaints.  The first entry, 
dated in November 1996, noted the veteran's history of 
inservice foot trauma without further comment, and diagnosed 
right foot osteoarthritis and severe degenerative arthritis.  
A copy of a radiograph report dated in November 1996 reported 
that there were neuropathic arthritic changes of the right 
foot, suggest [sic] related to diabetes mellitus.  A 
September 1997 entry reported a history of pain and fallen 
arch approximately 15 years earlier.  Physical examination 
reported a finding of pes planus and collapsed lateral mid-
arch at the calcaneal-cuboid joint.  The diagnoses were:  
diabetes mellitus by history, controlled by diet; and, severe 
DJD right mid-foot with pain and limitation possible 
secondary to Charcot, history of trauma or other etiology.

Dr. Collado related that he had followed the veteran for the 
prior two years and that the appellant's most consistent 
complaint had been right foot pain.  He noted that the 
veteran had a history of right foot trauma in service in 
1952.  Dr. Collado further stated that a podiatrist, Dr. 
Cauthon, had said that it was possible that the veteran's DJD 
was secondary to trauma.  It was Dr. Collado's opinion that 
this (DJD) was secondary to the injury in service.  

In his December 1998 letter Dr. Collado repeated the 
veteran's history of right foot trauma in service.  He added 
that a review of his chart showed no other cause for this 
type of injury and that there was no history of other trauma 
to the right foot after service.  He referred to the November 
1996 x-ray results, with specific mention, and said that the 
changes noted correlated with an old fracture or trauma.  He 
repeated Dr. Cauthon's opinion of a possible relationship 
between the injury in service and current symptomatology.  

The veteran testified at a hearing at the RO in May 1998.  He 
testified regarding his injury while playing football for a 
service team.  He said that he was hospitalized for two days 
for his injury.  He could not remember any other trauma to 
his right foot since service.  He further testified that he 
"toughed it out" during service after his injury and 
returned to play football because he was needed.  He had 
continued to have pain but it was not at such a level to keep 
him from reenlisting in the service in 1958.  The pain 
worsened in the 1980's and he related that pain to his injury 
in service.

The veteran, and his spouse, provided additional testimony at 
a video conference hearing in September 1999.  The veteran 
repeated his assertions that his current right foot 
complaints were related to his injury in service, but offered 
no new evidence on his own to support his contention.  His 
wife testified that she had been a registered and operating 
room nurse for approximately 40 years.  She further related 
that she had worked with orthopedic surgeons and in emergency 
rooms during her years as a nurse.  It was her opinion that 
it was common for an injury such as the veteran's to lead to 
the development of arthritis.  She said that it would not 
show up immediately but would worsen over the years.  She 
opined that it was "obvious" that the veteran's current 
foot problems were the result of his inservice injury.  She 
also referred to the veteran having some atrophy in his right 
leg.  The veteran further testified that he had not received 
any treatment for his right foot from 1962 to 1985.  He then 
said that he first received treatment at the Lawton Indian 
Hospital in 1972 and from the VA in 1995.  

The U. S. Court of Appeals for the Federal Circuit in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998), changed the 
controlling law for determining when new and material 
evidence has been submitted.  Additionally, Hodge stressed 
that under the regulation new evidence that was not likely to 
convince the Board to alter its previous decision could be 
material if that evidence provided a "more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision."  Id, at 
1363.  The Federal Circuit noted that "the regulation 
imposes a lower burden to reopen than the Colvin [v. 
Derwinski, 1 Vet. App. 171 (1991)] test."  Id. at 1361, n.1.  

In light of the Federal Circuit's holding in Hodge the Board 
finds that the non-duplicative evidence submitted since the 
RO's August 1994 decision is new and material.  Accordingly, 
the Board will now proceed to analyze whether the veteran has 
submitted a well grounded claim.  Elkins; Winters v. West, 12 
Vet. App. 203, 206-7 (1999).




II.  Service Connection

Initially, the Board notes that the veteran's claim for 
service connection for residuals of a right foot contusion is 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, he has presented a claim that is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In addition, arthritis may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

At the outset, the Board notes that there is no evidence of 
record, and the veteran does not contend, that there is any 
medical evidence to reflect a diagnosis of arthritis of the 
right foot within one year following service, either after 
his discharge in 1947, 1953 or 1962.  Accordingly, 
presumptive service connection for arthritis is not 
warranted.

In this case, the SMRs clearly document that the veteran 
suffered a contusion to his right middle foot in October 
1952.  There was no evidence of a fracture and there 
veteran's right foot/ankle was not casted.  The SMRs also 
clearly document that he was not hospitalized but rather 
spent two days in quarters and was thereafter returned to 
duty.  The SMRs are negative for any further problems with 
the right foot during the remainder of the veteran's 1951-
1953 period of service and during his 1958 to 1962 period of 
service.  The Board finds that this reflects that the 
veteran's right foot contusion in October 1952 was acute and 
transitory.

The VA treatment records and VA examination reports do not 
provide any link between the veteran's current right foot 
condition and any incident of service.  Any reference made to 
service is based totally on a history provided by the 
veteran.  In particular, an entry dated in September 1985 
reported the veteran's past history of injury in service 
while playing football.  It also reflected that the veteran 
was an active jogger.  X-rays were interpreted to show severe 
arthrosis of the talo-navicular joint with a dorsal spur.  
There was no evidence of fracture on the x-ray.  The 
assessment was status post fracture of the navicular bone 
versus fracture of the talar neck versus Kohler's [disease], 
now with post-traumatic arthrosis and partial ankylosis or 
minimal motion or pain secondary to block from spur.  The 
remainder of the VA records contained no pertinent opinion.  

The treatment records from the Lawton Indian Hospital from 
1957 to 1994 do not reflect any treatment for complaints of 
right foot pain until 1984.  The veteran was noted to have 
blisters on his feet in 1965 but there was no complaint 
regarding right foot pain related to his injury in service.  
Of note is a May 1957 entry which stated that the veteran was 
diabetic.  The records contain a radiographic report dated in 
April 1984 which stated that there was DJD of the talo-
navicular joint.  The treating physician made no reference to 
any etiology of the DJD.  Additional entries dated in May and 
June 1984 reflect continued treatment for right ankle pain.  
The entries further note that the veteran was a long-time 
runner/jogger.  He was advised to have fusion of the joint in 
June 1984 but decided against the surgery.  A September 1985 
entry reflected that the veteran's right ankle DJD pain was 
well controlled by Indocin.  

The first reference to any right foot injury in service is 
contained in an entry dated in August 1986 when the veteran 
told the examiner that he had a long history of right foot 
pain since service.  The entry further noted that the veteran 
ran 15 miles per week.  A second entry, also dated in August 
1986 reflects that the veteran was advised to have his right 
ankle fused but that such an operation would terminate his 
long distance running.  A September 1987 entry referred to 
the veteran's DJD of the right ankle as post-traumatic 
without making any reference to any incident of service or 
defining the trauma.  A June 1988 entry referred to the 
veteran's arthritis of the right foot as due to an old 
football injury in 1950 [sic].  An entry dated in October 
1990 noted that the veteran dieted and exercised a lot and 
ran 15 miles per week.  An entry dated in December 1992 
reflected that the veteran ran approximately 10 miles per 
week and was complaining of occasional joint pain, primarily 
in the left ankle.  Further entries in April 1993 and October 
1993 reported the veteran as either walking daily or very 
involved in sports with occasional ankle pain.  Finally, an 
entry dated in May 1994 reported that the veteran was jogging 
daily with no complaints.  As the treatment records did not 
provide any basis of a nexus, other than noting a history of 
injury in service, they do not contain medical nexus 
evidence, but rather contain a recitation of history 
"unenhanced by any additional medical comment."  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995).

The Board notes that Dr. King stated in December 1985 that he 
had followed the veteran since June 1985.  Dr. King noted 
that the veteran had degenerative arthritis of the right foot 
but he made no mention of any link between the veteran's 
current status and any injury in service.

The May 1994 VA general medical examination reported the 
veteran's complaint of continued right foot pain since his 
injury in service.  Physical examination resulted in 
diagnoses of a history of an old right foot injury, 
symptomatic with pes planus, hallux valgus and callosities; 
symptomatic right ankle with limitation of motion; and, 
secondary disuse muscle atrophy of the right calf secondary 
to diagnoses one and two.  An x-ray of the right foot was 
interpreted to show old traumatic changes with marked 
osteophyte formation between the right talus and tarsal 
navicular.  No acute fractures or dislocations were 
identified.

The July 1994 letter from Dr. Chappabitty reported that he 
had followed the veteran for the past eight years.  He said 
that the veteran had consistently complained of right foot 
pain since 1984.  Dr. Chappabitty noted that x-rays had 
confirmed the presence of degenerative arthritis, and he 
opined that the veteran's complaint of chronic right foot 
pain was consistent with the DJD of the right talo-navicular 
joint.  He added that this was consistent with the previous 
injury as described by the veteran.  

The VA treatment entry, dated in December 1996, noted that 
the veteran complained of right foot pain.  Physical 
examination reported flat feet and calluses.  

As noted above, clinical records were submitted along with 
Dr. Collado's October 1997 letter.  These records do not 
support the veteran's claim.  The records document a right 
foot problem with a recorded history of injury in service, as 
related by the veteran.  The November 1996 entry makes no 
reference to service, and the x-ray report suggested the 
neuropathic arthritic changes of the right foot were due to 
diabetes mellitus.  The September 1997 record was completely 
equivocal as to the etiology of the veteran's right foot 
complaints by listing possibilities of Charcot, history of 
trauma (unspecified) or other etiology.  Moreover, it noted 
that the veteran began to experience right foot pain about 15 
years earlier and that the appellant said that he broke his 
foot in service.  Dr. Collado referred only to the 
possibility of a link between in service trauma and current 
complaints.  Dr. Collado repeated his assertion in his 
December 1998 letter.  However, he pointed to no medical 
evidence to support his conclusion or that his conclusion was 
beyond speculation.  He did not address the veteran's lack of 
symptomatology or treatment between 1952 and 1984, or discuss 
any clinical evidence that would support the appellant's 
assertion that he fractured his foot inservice.  Finally, Dr. 
Collado couched his nexus opinion by saying it was consistent 
with the previous injury he (the veteran) has described.  
There is no indication in either letter, however, that Dr. 
Collado reviewed the veteran's SMRs to see whether what the 
veteran described actually occurred.  In this respect, the 
Board finds it to be telling that Dr. Collado did not explain 
the discrepancy between his opinion and the absence of any 
medical treatment for a right foot disorder between 1952 and 
the 1980's. 

The veteran's spouse testified at his September 1999 video 
conference hearing that the veteran's current right foot 
complaints were related to his injury in service.  She 
testified that she has worked as a registered nurse to 
include work as an orthopedic nurse.  When she was asked if 
it was common for a bruise to result in DJD she replied that 
it could be referred to as a sprain, and that a severe sprain 
"almost always" resulted in arthritis.  (Transcript p. 5).  
When she was asked if the veteran's current right foot DJD 
was consistent with the type of injury that he had while on 
active duty she replied that it was.  She added that she 
noted that he had atrophy of the right leg that she further 
attributed to his injury.  She replied that she had not seen 
anything in the veteran's records to document that fact but 
based her conclusion on her personal observation.  
(Transcript p. 6).

In reviewing the veteran's spouse's testimony the Board finds 
that she has not provided any basis for her conclusion that 
the veteran's current right foot complaints are related to 
his injury in service.  First, the actual injury of a 
contusion, as diagnosed in the veteran's SMRs was changed 
into a sprain in her testimony.  The record clearly shows 
that he had a contusion, not a sprain, and certainly not a 
severe sprain.  It should be noted that the two injuries are 
not the same.  A contusion is, "a mechanical injury (usually 
caused by a blow) resulting in hemorrhage beneath unbroken 
skin."  STEDMAN'S MEDICAL DICTIONARY 391 (26th ed. 1995).  A 
sprain is "an injury to a ligament when the joint is carried 
through a range of motion greater than normal, but without 
dislocation or fracture."  Id. at 1659.  Second, there is no 
indication in her testimony that she had reviewed the 
veteran's SMRs to know what injury he suffered in service.  
Finally, the spouse is unable to explain why there is no 
competent evidence of any chronicity between 1952 and 1984.  
Simply put, the lack of any continuity of symptomatology in 
the years following 1952, and particularly during the 
veteran's subsequent period of active duty, is of far greater 
probative value than an opinion first formulated decades 
after the appellant's active duty service.  

Finally, the Board notes that the veteran has maintained at 
different times that he suffered a broken right foot, as well 
as being hospitalized, however, the SMRs are very clear that 
there was no fracture.  Further, they reflect no period of 
hospitalization but two days in quarters.  Multiple 
subsequent x-rays have failed to diagnose any evidence of a 
fracture of the right foot.  It is important to remark upon 
these differences as both Dr. Chappabitty and Dr. Collado 
phrased their letters of support as being based upon the 
injury as described by the veteran.  The veteran's statement 
of having fractured his foot is a lay opinion as to the 
etiology of his right foot disorder, and a fracture is not 
the kind of disability observable by a lay person.  Grover v. 
West, 12 Vet. App. 109, 113 (West 1999).

The veteran has stated and testified that he simply worked 
through his pain through the years until it became unbearable 
in the 1980's.  However, a review of his Lawton treatment 
records reflects complaints of right ankle, not foot, pain 
beginning in 1984.  Moreover, it is compelling to note that 
no mention was made of the veteran's injury in service until 
after he had filed his claim for disability benefits with VA.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  The clinical evidence clearly 
shows that he suffered an acute and transitory contusion to 
his right foot in 1952.  There is no evidence of any further 
problems or complaints until decades later in 1984.  The 
medical opinions relied upon are not supported by any 
additional evidence other than a history related by the 
veteran.  

Finally, the Board finds that there is no basis to establish 
service connection on a continuity of symptoms basis under 
either 38 C.F.R. § 3.303(b) or Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  In that regard, as noted the veteran has 
not provided any credible evidence of continued 
symptomatology from 1952 to 1984.  He suffered an acute and 
transitory injury in 1952.  Further, the December 1996 
consultation provided by Dr. Collado noted that the veteran 
reported an onset of his problem approximately 15 years 
earlier in 1981, not 1952.  Therefore, in considering the 
totality of the evidence, the Board finds that given the 
nature of the veteran's injury in service and his failure to 
seek medical attention for the many years, service connection 
is not warranted under 38 C.F.R. § 3.303(b).  Grover, 12 Vet. 
App. at 113.


Service Connection on a Secondary Basis

The veteran has also submitted claims for entitlement to 
service connection for DJD secondary to a right foot 
disability, disability producing spine and neck pain, 
secondary to a right foot disability, and a left foot 
disorder, secondary to a right foot disability.

In addition to the law cited above a disability is service 
connected if it is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  Moreover, when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In this case, the veteran seeks to establish service 
connection for the three issues on appeal as secondary to a 
right foot disability.  He has not contended that there is a 
basis for direct service connection related to service.  In 
light of the Board's finding of no entitlement to service 
connection for a residuals of a right foot disorder, there is 
no legal basis to establish service connection for these 
disorders.  Where the law is dispositive, the claim should be 
denied because of the absence of legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  Therefore, the Board has no 
alternative but to deny the veteran's appeal as there is no 
legal basis to establish service connection, on a secondary 
basis, for the claimed disabilities in light of the veteran's 
failure to establish service connection for residuals of a 
right foot contusion.


ORDER

Service connection for residuals of a right foot contusion is 
denied.

Service connection for degenerative joint disease, a 
disability producing pain of the spine and neck, and left 
foot disorder, each secondary to a right foot disability, is 
denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 


